DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the third fluorescent nozzle array" in the first paragraph of claim 7.  There is insufficient antecedent basis for this limitation in the claim.  A third fluorescent nozzle array is not clearly defined in claims 6-7, or claim 1 (which claims 6-7 are dependent from).  Please advise and/or correct.
Claim 7 recites the limitation "the fifth fluorescent nozzle array" in the first paragraph of claim 7.  There is insufficient antecedent basis for this limitation in the claim.  A fifth fluorescent nozzle array is not clearly defined in claims 6-7, or claim 1 (which claims 6-7 are dependent from).  Please advise and/or correct.
Claim 7 recites the limitation "the sixth fluorescent nozzle array" in the second paragraph of claim 7.  There is insufficient antecedent basis for this limitation in the claim.  A sixth fluorescent nozzle array is not clearly defined in claims 6-7, or claim 1 (which claims 6-7 are dependent from).  Please advise and/or correct.
Claim 7 recites the limitation "the fourth fluorescent nozzle array" in the second paragraph of claim 7.  There is insufficient antecedent basis for this limitation in the claim.  A fourth fluorescent nozzle array is not clearly defined in claims 6-7, or claim 1 (which claims 6-7 are dependent from).  Please advise and/or correct.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al (U.S. Pub. 2017/0157921) in view of Sugahara et al (U.S. Pub. 2007/0076050)
Regarding claim 1, a first nozzle array (Y; on element 20c); a second nozzle array (Y; on element 20a), a non-fluorescent colored liquid being discharged through both the first nozzle array and the second nozzle array (Figure 5; Paragraphs 0081-0084, 0091)
One or more special nozzle arrays (20b) through which respective special colored liquids are discharged (Figure 5; Paragraphs 0033)
The special nozzle arrays being arranged between the first nozzle array and the second nozzle array (Figure 5)
Sugahara discloses using fluorescent inks in as special colored liquids (Paragraph 0022)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Sugahara into the device of Tashiro, for the purpose of using ink having various characteristics, and to perform a wide variety of printing
Regarding claim 6, a third nozzle array through which a non-fluorescent colored liquid with a first color (C on element 20a; Figure 10) is discharged
Wherein the non-fluorescent colored liquid discharged through the first nozzle array and the second nozzle array has a second color (Y; on elements 20c and 20a; Figure 10), the second color being different from the first color
An image with the first color on a print medium has higher visibility than that with the second color on the print medium
The special nozzle arrays include one or more seventh special nozzle arrays (O on element 20b; Figure 10) and one or more eighth special nozzle arrays (W on element 20b; Figure 10) through which special colored liquids are discharged 
The seventh special nozzle array (O on element 20b) and the eighth nozzle arrays (W on element 20b) are arranged between the first nozzle array (Y on elements 20c and 20a; Figure 10); and the third nozzle array (C on element 20a; Figure 10) is disposed between the seventh nozzle array (O on element 20b) and the eighth nozzle array (W on element 20b) (Figure 10; Paragraphs 0020, 0098-0099)
Sugahara discloses using fluorescent inks in as special colored liquids (Paragraph 0022)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Sugahara into the device of Tashiro, for the purpose of using ink having various characteristics, and to perform a wide variety of printing
Regarding claim 8, liquid ejecting head (Paragraph 0033)

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        May 5, 2022